Case 1:18-cv-00088-GNS-HBB Document 34 Filed 11/05/19 Page 1 of 2 PageID #: 183




                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                           BOWLING GREEN DIVISION
 __________________________________________
                                            )
 FRANCISCO JAVIER AVILA BERNAL              )
 and                                        )
 PEDRO LUIS AVILA BERNAL,                  )
                                           )
             Plaintiffs,                   )
                                           )
 vs.                                       ) Civil Action No. 1:18-cv-88-GNS
                                           )
 MIKE COLEMAN                              )
 and                                       )
 KIMBERLY COLEMAN,                         )
                                           )
             Defendants.                   )
 _________________________________________ )

                         AGREED ORDER TO EXTEND DEADLINE

        Upon agreement of the parties and in consideration of the parties’ agreement that

 Defendants shall have until December 1, 2019 to comply with their obligations under the parties’

 settlement agreement,

        IT IS HEREBY ORDERED that Defendants and Plaintiffs shall have up to and

 including December 5, 2019 to tender their Agreed Order Dismissing this matter.
Case 1:18-cv-00088-GNS-HBB Document 34 Filed 11/05/19 Page 2 of 2 PageID #: 184




 TENDERED BY:

 _/s/ Melia Amal Bouhabib____
 Melia Amal Bouhabib
 Admitted Pro Hac Vice
 Caitlin Berberich
 Admitted Pro Hac Vice
 SOUTHERN MIGRANT LEGAL SERVICES
 A Project of Texas RioGrande Legal Aid, Inc.
 311 Plus Park Blvd., Ste. 135
 Nashville, TN 37217
 Telephone: (615) 538-0725
 Facsimile: (615) 366-3349
 abouhabib@trla.org
 cberberich@trla.org

 and

 Laura E. Landenwich
 Adams Landenwich Walton PLLC
 517 W. Ormsby Ave.
 Louisville, KY 40203
 Telephone: (502) 561-0085
 Facsimile: (502) 415-7505
 Laura@justiceky.com
 Counsel for Plaintiffs

 HAVING SEEN AND AGREED TO:

 /s/ Loren T. Prizant by permission
 Loren T. Prizant
 lprizant@middletonlaw.com
 R. Gregg Hovious
 ghovious@middletonlaw.com
 MIDDLETON REUTLINGER PLLC
 401 S. Fourth St., Ste. 2600
 Louisville, KY 40202
 Telephone: (502) 625-2850
 Facsimile: (502) 584-1950
 Counsel for Defendants
